[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-15625                ELEVENTH CIRCUIT
                                                               APRIL 20, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                  D. C. Docket No. 08-01361-CV-T-23-MCR

THOMAS CARSON,


                                                             Plaintiff-Appellant,

                                    versus

COMMISSIONER OF SOCIAL SECURITY,

                                                            Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (April 20, 2010)

Before DUBINA, Chief Judge, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     Appellant Thomas Carson appeals from the district court’s order affirming
the Commissioner’s denial of his application for disability insurance benefits, 42

U.S.C. § 405(g). First, Carson argues that he is entitled to remand under sentence

six of § 405(g) because the Appeals Council’s order remanding his case to the

Administrative Law Judge (“ALJ”) was not included in the record before the

Appeals Council. Second, Carson argues that the ALJ failed to set forth good

cause for giving less than significant weight to the opinions of Dr. Guillermo

Suarez and Dr. Eduardo N. Raheb and erred by failing to consider, or give great

weight to, the opinion of Dr. Harry B. Sperber or the Veterans Administration

(“VA”) concerning his gastroesophageal reflux disease (“GERD”).

      In the social security context, we review de novo the legal principles

underlying the ALJ’s decision, but “we review the resulting decision only to

determine whether it is supported by substantial evidence.” Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005). Substantial evidence is defined as “more

than a scintilla and is such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d

1155, 1158 (11th Cir. 2004). We may not reweigh the evidence or substitute our

own judgment for that of the ALJ, even if we find that the evidence preponderates

against the ALJ’s decision. Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir.

1990). We review de novo a district court’s determination whether remand for



                                          2
consideration of new evidence is appropriate. Vega v. Comm’r Soc. Sec., 265 F.3d

1214, 1218 (11th Cir. 2001).

      The first issue is whether we should remand under sentence six of 42 U.S.C.

§ 405(g) because the Appeals Council’s April 20, 2007, order that remanded

Carson’s case back to the ALJ was not included in the record before the Appeals

Council. Sentence six of 42 U.S.C. § 405(g) permits the district court to remand a

cause to the Commissioner for consideration of new evidence. Ingram v. Comm’r

Soc. Sec. Admin., 496 F.3d 1253, 1267 (11th Cir. 2007). To be entitled to remand

to the Commissioner, the claimant must show that (1) new, non-cumulative

evidence exists; (2) the evidence is material such that a reasonable possibility

exists that the new evidence would change the administrative result; and (3) good

cause exists for the claimant’s failure to submit the evidence at the appropriate

administrative level. Caulder v. Bowen, 791 F.2d 872, 877 (11th Cir. 1986).

However, “not every discovery of new evidence, even if relevant and probative,

will justify a remand to the Secretary, for some evidence is of limited value and

insufficient to justify the administrative costs and delay of a new hearing.” Id. at

876 (internal quotation marks omitted). Accordingly, sentence six encompasses

only those instances in which “the district court learns of evidence not in existence

or available to the claimant at the time of the administrative proceeding that might



                                           3
have changed the outcome of that proceeding.” Ingram, 496 F.3d at 1267 (quoting

Sullivan v. Finkelstein, 496 U.S. 617, 626, 110 S. Ct. 2658, 2664, 110 L. Ed. 2d

563 (1990)).

      Because we conclude from the record that the Appeals Council’s April 20

order is not new evidence, and its inclusion in the record before the Appeals

Council would not reasonably change the administrative outcome, we deny

Carson’s request for remand under sentence six of 42 U.S.C. § 405(g).

      The second issue is whether the ALJ set forth good cause in rejecting the

opinions of Dr. Suarez and Dr. Raheb as to Carson’s back condition, and

Dr. Sperber and the VA as to Carson’s GERD. Controlling weight generally

should be given to a treating physician’s opinion regarding the nature and severity

of a claimant’s impairments if the opinion is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent

with the other substantial evidence in [the] case record.” 20 C.F.R.

§ 404.1527(d)(2). The ALJ must give the opinion of a treating physician

“substantial or considerable weight unless ‘good cause’ is shown to the contrary.”

Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). “Good cause” exists

when the: “(1) treating physician’s opinion was not bolstered by the evidence;

(2) evidence supported a contrary finding; or (3) treating physician’s opinion was



                                          4
conclusory or inconsistent with the doctor’s own medical records.” Phillips v.

Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004). Accordingly, the ALJ may

reject the opinion of any physician when the evidence supports a contrary

conclusion. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985).

      “The ALJ must clearly articulate the reasons for giving less weight to the

opinion of a treating physician, and the failure to do so is reversible error.” Lewis,

125 F.3d at 1440. However, where an ALJ articulates specific reasons for failing

to accord the opinion of a treating physician controlling weight and those reasons

are supported by substantial evidence, there is no reversible error. Moore, 405

F.3d at 1212.

      We hold that the ALJ articulated particular reasons for giving less than

significant weight to the opinions of Dr. Suarez and Dr. Raheb and those reasons

were supported by substantial evidence. Moreover, the ALJ’s finding that Carson

failed to show that his GERD began prior to the date of last insured, which was an

implicit rejection of the opinions of Dr. Sperber and the VA, was supported by

substantial evidence.

      Accordingly, we affirm the district court’s order affirming the

Commissioner’s denial of Carson’s application for disability insurance benefits.

      AFFIRMED.



                                           5